United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Chillicothe, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Richard Homer, for the appellant
Office of Solicitor, for the Director

Docket No. 16-0539
Issued: May 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 29, 2015 appellant, through his representative, filed a timely appeal from an
August 26, 2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days have elapsed since the last merit decision dated August 16, 2013 to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its August 26, 2015
nonmerit decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time
of its final decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R.
§ 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 45 ECAB 35, 36 n.2 (1952).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim as his request was untimely filed and failed to demonstrate clear
evidence of error.
On appeal, appellant contends that he has submitted the evidence necessary to establish
his claim.
FACTUAL HISTORY
On December 17, 2011 appellant, then a 52-year-old practical nurse, filed a traumatic
injury claim (Form CA-1) alleging that a patient struck him in the left jaw with a fist. He listed
the nature of the injury as discoloration, pain, and swelling to his lower left jaw. Appellant
submitted no evidence with his claim, and did not timely respond to OWCP’s request that he
submit evidence within 30 days. Accordingly, in a decision dated June 18, 2012, OWCP denied
appellant’s claim as he did not submit medical evidence to establish fact of injury causally
related to the accepted December 17, 2011 employment incident.
On November 8, 2012 appellant requested reconsideration. Evidence submitted by
appellant since OWCP’s June 18, 2012 decision included a December 17, 2011 note from
Dr. William D. Padamadan, a Board-certified internist. Dr. Padamadan indicated that appellant
had been struck on the left side of the jaw a few hours prior to his examination. He noted no
visible swelling or ecchymoses and that appellant’s gum and teeth were intact. Dr. Padamadan
noted no contraindication for appellant going back to his regular duties, and noted that his
prognosis was excellent.
Appellant also submitted a nursing note from Penny Callis, a registered nurse, of the
same date. In a July 16, 2012 note, Dr. Jeremy Crabtree, a dentist, indicated that appellant was
under his care. He related that on May 4, 2012 appellant had root canal therapy on his lower left
second bicuspid, and that the tooth was crowned on June 27, 2012. Dr. Crabtree opined that this
treatment was required because of an injury to appellant’s tooth that was caused by a blow to
appellant’s jaw.
By decision dated January 15, 2013, OWCP denied modification of its prior decision. It
found that the facts of the claim were not in dispute. OWCP was clear that on December 17,
2011 appellant was struck on the left side of his jaw by a patient. However it also found that the
medical evidence was totally devoid of an opinion explaining why appellant required dental
treatment in May 2012 causally related to the event of December 17, 2011.
By letter dated March 19, 2013 and received by OWCP on March 27, 2013, appellant,
through his representative, requested reconsideration. The representative argued that there was
evidence in the record that appellant saw a private dentist after being struck on the left side of the
face while in the performance of his duties.
By decision dated August 16, 2013, OWCP denied modification of its prior decision.

2

By letter dated June 2, 2015 and received by OWCP on June 9, 2015 appellant, through
his representative, requested reconsideration and submitted medical evidence.
In an April 30, 2013 report, Dr. Crabtree indicated that appellant was currently under his
care for treatment of his lower left cuspid, that the tooth had to be surgically extracted on
April 22, 2013, that the tooth was ankylosed and had external resorption as a result of trauma
suffered at the employing establishment. He explained that the ideal treatment for replacement
of the tooth was socket preservation and placement of an implant and implant crown. In an
August 27, 2014 report, Dr. Crabtree noted that appellant’s tooth was traumatized two and a half
years ago in an incident at work, and that the injury resulted in external resorption and severe
bone loss on tooth number 22. He indicated that he had been advised by appellant’s periodontist,
Dr. Ira Levenson, that an implant was contraindicated and that a bridge from tooth number 21 to
23 was to be placed. Dr. Crabtree noted that there was possible future loss of teeth 21 and 23
due to bone loss from the trauma to the area. Appellant also resubmitted Dr. Crabtree’s July 16,
2012 report, Dr. Padamadan’s note of December 17, 2011, and the nurse’s note of
December 17, 2011.
OWCP also received an undated statement wherein registered nurse Kaye Smith
indicated that appellant was on duty on December 17, 2011 when he was hit in his lower left jaw
by a patient, and was immediately seen by the urgent care physician who returned him to work.
Ms. Smith noted that the next day appellant had a dark purple/blue bruise on his lower left jaw in
the area where the hit had occurred, and the bruise lasted for weeks after the injury had occurred
and had impacted his teeth. Identical statements were signed by registered nurses Belinda
Walter and Laura Hollis, licensed practical nurse Scott Eichenlaub, nursing assistant Patricia
Leon, and Linda Lawson.
By decision dated August 26, 2015, OWCP denied appellant’s request as it was untimely
filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
OWCP must receive a request for reconsideration within one year of the date of that decision.3
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.4 The one-year
period begins on the date of the original decision. However, a right to reconsideration within one
year accompanies any subsequent merit decision on the issues. This includes any hearing or
review of the written record decision, any denial of modification following reconsideration, any
merit decision by the Board, and any merit decision following action by the Board.5

3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

D.G., 59 ECAB 455 (2008); see also C.J., Docket No. 12-1570 (issued January 16, 2013).

3

OWCP, however, may not deny an application for review solely because the application
was untimely filed. When an application for review is untimely filed, OWCP must nevertheless
undertake a limited review to determine whether the application demonstrates clear evidence of
error.6 OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for
merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if
the claimant’s application for review demonstrates clear evidence of error on the part of OWCP.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.8 The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.10 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.11 This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.12 To
demonstrate clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.13
ANALYSIS
The Board finds that OWCP properly declined to reopen appellant’s claim for
reconsideration of the merits as the request for reconsideration was untimely filed and did not
demonstrate clear evidence of error.
As previously stated, the Board does not have jurisdiction over the last merit decision,
issued on August 16, 2013. The only decision over which the Board has jurisdiction is the
August 26, 2015 nonmerit decision wherein OWCP denied reconsideration as appellant’s request
6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.5a (October 2011). OWCP procedures further provide that the term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
8

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

See Leona N. Travis, 43 ECAB 227, 240 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

11

See Leona D. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

Leon D. Faidley, Jr., supra note 4.

4

for reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
Appellant, through his representative, most recently requested reconsideration by a letter dated
June 2, 2015. As this request was received by OWCP on June 9, 2015, more than one year after
the last merit decision, is was untimely filed.
The Board further finds that appellant’s untimely request for reconsideration failed to
demonstrate clear evidence of error. The last merit decision affirmed OWCP’s denial of
appellant’s claim as he had not established a causal relationship between the accepted
December 17, 2011 employment incident and appellant’s dental treatment commencing
May 2012. In support of his reconsideration request, appellant submitted new reports, dated
April 30, 2013 and August 27, 2014, wherein Dr. Crabtree discussed appellant’s dental
treatment. Dr. Crabtree’s reports are insufficient to demonstrate clear evidence of error. These
reports are largely repetitive of Dr. Crabtree’s earlier report of July 16, 2012 and do not raise a
substantial question as to the correctness of OWCP’s merit decision.14 The term clear evidence
of error is intended to represent a difficult standard. Appellant must present evidence which on
its face shows that OWCP made an error.15
Appellant also submitted on reconsideration other reports from Dr. Crabtree,
Dr. Padamadan’s report of December 17, 2011, and nurse’s note of December 17, 2011. As
previously noted evidence that duplicates or repeats evidence already in the case record does not
raise a substantial question as to the correctness of OWCP’s merit decision.16
While appellant also submitted a number of statements from nurses verifying the
December 17, 2011 incident, this evidence does not demonstrate clear evidence of error in the
denial of appellant’s dental treatment as of May 2012.
Accordingly, the Board finds that OWCP properly denied appellant’s untimely
reconsideration request. The Board will affirm OWCP’s August 26, 2015 decision.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim as his request was untimely filed and failed to demonstrate clear
evidence of error.

14

See T.M., Docket No. 15-1571 (issued November 5, 2015).

15

Annie L. Billingsley, 50 ECAB 210 (1998).

16

See supra note 14.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 26, 2015 is affirmed.
Issued: May 26, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

